         Case 3:14-cv-00608-JCS Document 954 Filed 08/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

10 AARON SENNE, et al., Individually and on      CASE NO. 3:14-cv-00608-JCS
   Behalf of All Those Similarly Situated,       Consolidated with 14-cv-3289 JCS
11
                  Plaintiffs,                    CLASS ACTION
12
          vs.                                    [PROPOSED] ORDER APPOINTING
13                                               CLASS COUNSEL
   OFFICE OF THE COMMISSIONER OF
14 BASEBALL, an unincorporated association       Honorable Joseph C. Spero
   doing business as MAJOR LEAGUE
15 BASEBALL, et al.,

16
                    Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
     961034.1                                                           Case No. 3:14-cv-00608-JCS
                            [PROPOSED] ORDER APPOINTING CLASS COUNSEL
         Case 3:14-cv-00608-JCS Document 954 Filed 08/26/21 Page 2 of 2




 1              In accordance with the Court’s Order dated July 23, 2021 (ECF No. 946), the parties hereby

 2 submit this agreed-upon proposed order appointing Korein Tillery, LLC and Pearson, Simon &

 3 Warshaw, LLP as class counsel for all classes certified in the above-entitled action, including the

 4 Arizona, Florida and California Classes certified pursuant to Federal Rule of Civil Procedure

 5 23(b)(3), and the class certified pursuant to Federal Rule of Civil Procedure 23(b)(2).

 6

 7              IT IS SO ORDERED.

 8

 9

10
     DATED: 8/26/2021
11                                                          HONORABLE JOSEPH C. SPERO
                                                            Chief Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     961034.1                                           2                        Case No. 3:14-cv-00608-JCS
                                [PROPOSED] ORDER APPOINTING CLASS COUNSEL
